United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, SAINT PETER POST
OFFICE, Saint Peter, MN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0360
Issued: August 26, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On January 5, 2021 appellant filed a timely appeal from a December 1, 2020 merit decision
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0360.1
On February 11, 2019 appellant, then a 62-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 9, 2019 she sprained her left shoulder after falling
while attempting to deliver mail while in the performance of duty. She did not stop work.) On
March 11, 2019 OWCP accepted the claim for sprain of the left sternoclavicular joint. On May 8,
2020 it expanded acceptance of the claim to include left proximal clavicle fracture.
OWCP subsequently received an April 30, 2020 letter from appellant who requested
authorization for an injection for her left shoulder.

1

The Board notes that, following the December 1, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

By letter dated July 13, 2020, OWCP denied appellant’s request for authorization for drain
and injection of the joint/bursa, finding that the evidence of record did not support that it was
medically necessary to treat the effects of her accepted employment-related conditions.
In an August 10, 2020 report, Dr. Scott Stevens, a Board-certified orthopedic surgeon,
noted that appellant likely had preexisting chondromalacia, which was likely caused in part by her
repetitive work activities. He requested a repeat glenohumeral injection to treat appellant’s
conditions.
In a letter to Dr. Stevens dated October 26, 2020, OWCP indicated that additional
information was necessary regarding the request for authorization for an injection for appellant’s
left shoulder. It requested that Dr. Stevens provide medical finding and diagnostic test results
supporting a diagnosis of chondromalacia. OWCP further requested a well-reasoned medical
explanation of how the accepted employment injury aggravated her preexisting chondromalacia.
OWCP subsequently received an August 7, 2020 medical report from Dr. Stevens.
Appellant also submitted reports of work ability, dated August 7 through November 2, 2020, from
Dr. Stevens.
By decision dated December 1, 2020, OWCP denied appellant’s request for authorization
for drain and injection of the joint/bursa, finding that the evidence of record did not support that it
was medically necessary to treat the effects of her accepted employment-related conditions.
However, OWCP did not complete its attempt to explain why the evidence was found to be
insufficient.
The Board, having duly considered this matter, finds that this case is not in posture for
decision.
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.2 Its regulations at 20 C.F.R. § 10.126
provide that the decision of the Director of OWCP shall contain findings of fact and a statement
of reasons.3 Additionally, OWCP’s procedures provide that the reasoning behind OWCP’s
evaluation should be clear enough for the reader to understand the precise defect of the claim and
the kind of evidence which would overcome the defect.4
In its December 1, 2020 decision, OWCP summarily denied appellant’s request for
authorization for drain and injection of the joint/bursa. OWCP did not discharge its responsibility
to set forth findings of fact and a clear statement of reasons explaining the disposition so that
appellant could understand the basis for the decision. It should have explained why the medical

2

5 U.S.C. § 8124(a).

3

20 C.F.R. § 10.126.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

2

evidence was insufficient to establish that the request was medically necessary to treat the effects
of her accepted employment-related conditions.5
Accordingly, the Board will set aside OWCP’s December 1, 2020 decision and remand the
case for OWCP to review the evidence in support of appellant’s request for authorization for drain
and injection of the joint/bursa and make findings of fact and provide a statement of reasons for
its decision, pursuant to the standards set forth in section 5 U.S.C. § 8124(a) and 20 C.F.R.
§ 10.126. After this and other such further development as deemed necessary, OWCP shall issue
a de novo decision.
IT IS HEREBY ORDERED THAT December 1, 2020 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: August 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5
See Order Remanding Case, C.A., Docket No. 20-1297 (issued March 18, 2021); Order Remanding Case, C.C.,
Docket No. 20-1323 (issued March 2, 2021).

3

